Citation Nr: 9900917	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-00 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for status postoperative 
spontaneous pneumothorax with mild restricted ventilatory 
impairment, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1956 and from February 1957 to February 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision from the 
Jackson, Mississippi Department of Veterans Affairs (VA) 
Regional Office (RO).

Preliminary review of the record reveals that the RO 
determined that referral of the veterans claim for an 
increased evaluation for his service-connected pulmonary 
disability to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) to be unwarranted.  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance; however, the Board 
is not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VAs Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC 6-96 (1996).

The Board observes that the RO, in a February 1997 rating 
decision, denied the veterans claim for individual 
unemployability.   A notice of disagreement as to this issue 
is not of record.  Absent a notice of disagreement, statement 
of the case and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  If the 
veteran wishes to appeal from the decision, he has an 
obligation to file a timely notice of disagreement following 
the receipt of the decision letter.  38 C.F.R. § 20.200 
(1998).


FINDING OF FACT

Residuals of post operative spontaneous pneumothorax with 
mild restrictive ventilatory impairment are minimal.


CONCLUSION OF LAW

Status post spontaneous pneumothorax with restricted 
ventilatory impairment is no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.7 
(1998); 38 C.F.R. Part 4, Diagnostic Code 6843 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veterans claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, he has presented a claim that is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  He has not 
alleged that any records of probative value that may be 
obtained, and which have not already been requested by the VA 
or associated with his claim folder, are available.  The 
Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

				I.  Historical Review

Service medical records show that the veteran was diagnosed 
with a spontaneous pneumothorax of the left lung in June 
1959.  A thoracotomy was performed at that time, and at 
examination in July 1959 examination, no symptoms were noted 
and good breath sounds were heard in the left chest.  The 
February 1960 separation examination showed normal chest and 
lungs.  An October 1961 VA Hospital discharge summary shows 
that the veteran was admitted with a spontaneous pneumothorax 
of left lung and was treated with by thoracostomy.  The 
diagnoses were recurrent left spontaneous pneumothorax, 
treated and cured, and post-operative status closed 
thoracostomy for left hemopneumothorax.  In a June 1984 
rating decision, the RO granted service connection for status 
post spontaneous pneumothorax with mild restrictive 
ventilatory impairment and assigned a 10 percent disability 
evaluation under the provisions of 38 C.F.R. Part 4, 
Diagnostic Codes 6814 (1984).  In a March 1985 decision, the 
Board affirmed the ROs decision assigning a 10 percent 
disability evaluation for the veterans status post 
spontaneous pneumothorax with mild restrictive ventilatory 
impairment.  In a September 1994 rating decision, the RO 
continued the veterans 10 percent disability evaluation for 
status post spontaneous pneumothorax with mild restrictive 
ventilatory impairment. 

				II.  Increased evaluation

In determining the current severity of the service-connected 
status post residuals of spontaneous pneumothorax with 
restricted ventilatory impairment, the Board has reviewed the 
veterans entire medical history.  See 38 C.F.R. §§ 4.1, 4.2 
(1998).  However, the most probative evidence of the degree 
of current impairment is that evidence generated in proximity 
to and since the claim on appeal.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In a May 1989 VA examination, the veteran reported a history 
of spontaneous pneumothorax of the left lung, one in 1959 and 
another in 1961.  The veteran stated that he took no 
medicines for his condition, but that whenever he underwent a 
chest X-ray for a job, he was turned down.  The veteran noted 
that he smoked about 2/3 a pack of cigarettes daily and had 
been smoking since 1950.  On evaluation, the examiner noted 
that the veteran was well-nourished and got about without 
difficulty.  The examiner reported that on expiration after 
deep inhalation, there is slight quiet wheezing audible.  
Contemporaneous pulmonary function tests revealed that FEV1 
was 52 percent of predicted values and FEV1/FVC was 74 
percent of predicted values.  The result was moderate airway 
obstruction.  It was noted that chest restriction may also be 
present but readings suggested poor initial effort or 
neuromuscular disorder.  The impressions were moderate 
chronic obstructive pulmonary disease (COPD) and status post 
spontaneous pneumothorax times 2 by history.

VA outpatient treatment records from 1989 to 1992 show that 
the veteran was seen for COPD.  A June 1992 pulmonary 
function test reveals that the FEV1 was 56 percent of the 
predicted value and FEV1/FVC was 71 percent of the predicted 
value.

In an August 1994 VA examination for compensation purposes, 
the veteran complained of occasional left chest pain, chronic 
productive cough, dyspnea and orthopnea.  On evaluation, the 
VA physician noted that the veteran appeared thin and 
malnourished.  It was noted that pulmonary function studies 
reveal moderate obstructive disease and that the disease is 
slowly progressive with increasing dyspnea and orthopnea.  
The diagnoses were chronic obstructive pulmonary disease, 
moderate obstructive disease of pulmonary function tests, 
disabling, malnutrition, and chronic tobacco abuse.

At a March 1996 hearing at the RO, the veteran testified that 
he could walk about 100 yards without becoming short of 
breath and was able to climb one flight of stairs without 
becoming short of breath.  He also stated that he couldnt 
find work because he cant pass a physical.

In an April 1996 VA examination, the veteran reported that he 
has smoked 1 pack of cigarettes per day for the past 40 
years.  He complained of chronic dry cough and shortness of 
breath. The examiner noted the veterans history of 
spontaneous pneumothorax of the left lung in 1959 and 1961.  
On evaluation, the examiner reported that there were 
expiratory wheezes throughout and prolongation of the 
expiratory phase.  There were no rales or rhonchi.  The 
examiner reported that the pulmonary function test reveals 
moderately severe obstructive ventilatory impairment.  The 
chest X-ray shows that both lungs are emphysematous and 
fibrotic changes are noted in the right upper lobe with 
bullous changes in the apical region.  The diagnoses were 
status post left spontaneous pneumothorax times 2 with status 
post chest tube drainage and moderately severe COPD with 
bronchitis.  The examiner opined that the veterans 
moderately severe COPD is related to his long history of 
smoking.

Social Security Administration records for the purpose of 
determining disability were received in December 1996.  These 
records show that the veteran was treated from 1984 to 1993 
for schizophrenia and COPD.  A May 1994 Social Security 
determination indicates that the veteran was award Social 
Security benefits on the basis of his COPD and spinal 
scoliosis.

In a July 1998 VA examination, the examiner noted the 
veterans history of two spontaneous pneumothorax of the left 
lung in 1959 and 1961.  The veteran advanced that he did well 
until 1990 when he began to experience shortness of breath 
and could not pass a breathing test.  He asserted that he had 
been somewhat short of breath for many years after the 
collapsed lung.  The veteran also noted that he had recently 
stopped smoking and he has been told that he has signs of 
emphysema.  The veteran noted that walking up a flight of 
stairs or more than 100 yards makes him short of breath.  On 
examination, the veteran denied asthma and there was no 
cyanosis or clubbing and the lungs were clear to 
auscultation.  The examiner noted that the veteran had mild 
kyphoscoliosis in his mid thoracic spine.  Pulmonary function 
tests reveal that the FEV1 was 55 percent of that predicted, 
and FEV1/FVC was 80 percent of that predicted.  The examiner 
noted that the pulmonary function tests showed mild 
obstructive disease and that chest X-rays revealed moderate 
COPD.  The diagnoses were history of spontaneous pneumothorax 
in the past with no significant residuals noted and moderate 
COPD, probably secondary to smoking.

Disability evaluations are determined by comparing the 
veterans current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  The schedular criteria 
for evaluating respiratory disorders were changed effective 
on October 7, 1996.  The Court has held where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will be applied.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In the September 1998 supplemental statement of the 
case, the RO addressed both the old and the new criteria of 
the Diagnostic Codes that relate to the respiratory system.

It must be noted that under the old criteria, Diagnostic 
Codes 6600 through 6818, inclusive, and Diagnostic Code 6821 
will not be combined with each other.  38 C.F.R. § 4.96 
(1996).  Under the new criteria, Diagnostic Codes 6600 
through 6817 and 6822 through 6847 will not be combined with 
each other.  38 C.F.R. § 4.96 (1998).

Diagnostic Code 6814 (which is under the old criteria only) 
provides a 100 percent evaluation for a spontaneous 
pneumothorax for six months.  See 38 C.F.R. Part 4, 
Diagnostic Code 6814 (1996).  Thereafter, the residuals are 
rated analogously to bronchial asthma under Diagnostic Code 
6602.  See id.  Under the new criteria, residuals of 
pneumothorax are rated under the general rating formula for 
restrictive lung disease.  See 38 C.F.R. Part 4, Diagnostic 
Codes 6843, 6845 (1998).  The Board will consider the 
veterans claim under both the old and new criteria, but only 
the criteria, which apply, to residuals of pneumothorax.

The pre-October 1996 criteria are as follows:

Pronounced; asthmatic attacks very 
frequently with severe dyspnea on slight 
exertion between attacks and with marked 
loss of weight or other evidence of 
severe impairment of health - 100 percent

Severe; frequent attacks of asthma (one 
or more attacks weekly), marked dyspnea 
on exertion between attacks with only 
temporary relief by medication; more than 
light manual labor is precluded - 
60 percent

Moderate; asthmatic attacks rather 
frequent (separated by only 10-14 day 
intervals) with moderate dyspnea on 
exertion between attacks - 30 percent

Mild; paroxysms of asthmatic type 
breathing (high pitched expiratory 
wheezing and dyspnea) occurring several 
times a year with no clinical findings 
between attacks - 10 percent

The post-October 1996 criteria are as follows:

FEV-1 less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 
40 percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40-
percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right 
heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or episode(s) of acute 
respiratory failure, or; requires 
outpatient oxygen therapy - 100 percent

FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO 
(SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit) 
- 60 percent

FEV-1 of 56- to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO 
(SB) 56- to 65-percent predicted - 
30 percent

FEV-1 of 71- to 80-percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; DLCO 
(SB) 66- to 80-percent predicted - 
10 percent

The Board finds that neither the old criteria nor the new 
criteria is more favorable to the veterans service-connected 
disability.  After having reviewed the evidence, the Board 
concludes that the preponderance of the evidence is against 
an evaluation in excess of 10 percent.  Although the VA 
medical records show that the veteran has chronic obstructive 
pulmonary disease, VA physicians, in both the April 1996 and 
August 1998 examination reports, opined that the problems 
with the veterans respiratory system were related to chronic 
obstructive pulmonary disease, which was due to cigarette 
smoking.  Both the chest X-rays and pulmonary function tests 
show moderate obstructive pulmonary disease.  Thus, any 
impairment shown on the pulmonary function test is due to a 
nonservice-connected disease.  Further, there is no competent 
opinion which associates the chronic obstructive pulmonary 
disease with residuals of post operative spontaneous 
pneumothorax.

The evidence has not shown that the veterans status post 
spontaneous pneumothorax is any more than mild.  At the time 
of the August 1998 examination, the veteran reported having 
done well until 1990 when he started to be short of breath 
and could not pass a breathing test.  The VA physician stated 
that the veteran was not asthmatic, not cyanotic, and had no 
clubbing of the extremities.  As to the diagnosis of 
pneumothorax, the VA physician specifically noted that there 
were no significant residuals from the spontaneous 
pneumothorax.  Whether the veterans current respiratory 
condition is related to chronic obstructive pulmonary disease 
or residuals of spontaneous left pneumothorax requires a 
medical opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 92-
93 (1993) (where medical causation or medical diagnoses is at 
issue, competent medical evidence is required).  Although the 
veteran has alleged that his current problems are related to 
residuals of pneumothorax, his opinion is not competent, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992), and is 
outweighed by that of the VA physicians.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veterans statements, even 
if sworn, in support of a claim for monetary benefits.  Thus, 
the preponderance of the evidence is against the veterans 
claim that the residuals of pneumothorax are worse than 
currently rated. 


ORDER

An increased evaluation for status post residuals of 
spontaneous pneumothorax is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
